Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 16/106,312, ASSEMBLING AND TESTING DEVICE AND BRACKET FOR THE SAME, filed on 8/21/18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation 14 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is no functional language proceed the means.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s 
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

	Claim 15 is rejected as depending on rejected claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 4,467,727 to Strommer.
	Strommer teaches a device comprising a base plate (12) and a bracket (21) disposed on the base plate and configured to be in a π form.  A pivoting member (20) is provided on the base plate and the bracket is disposed on the base plate through the pivoting member.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 3,562,796 to Jacobson in view of US Patent # 4,467,727 to Strommer.
Jacobson teaches a device comprising a base (11) and a bracket (17-19) disposed on the base plate and configured to be in a π form.  A pivoting member (16) is provide on the base plate and the bracket is disposed on the base plate though the pivoting member.  The bracket comprises a first vertical rod (18) and a second vertical rod (19) which are connected to the base respectively and are spaced apart from each other.  The bracket includes a crossbar (17, 21) disposed on ends of the first vertical rod and the second vertical rod which are away from the base.  Wherein the crossbar is arranged in a π from with the first vertical rod and the second vertical rod. The crossbar comprises a protrusion (52) on a first side of the bracket which is in contact with a product to be tested.  The cross bar comprises a plurality of protrusions (52-53) which are arranged in an extending direction of the crossbar of the bracket.  The crossbar is fixedly connected to the first vertical rod and the second vertical rod respectively through a fixing member (56).  The device comprises an angle adjusting device (59, 63-65) for adjusting an inclined angle of the bracket.  The angle adjusting device is provided on a second side of the bracket which is opposed to a first side of the bracket in contact with a product to be tested.   The angle adjusting device comprises a supporting member (63-65) pivotally on the bracket and a stopper (61) which cooperates with the supporting member and is disposed on the base.   The stopper comprises at least one slot (72) and a portion (65) of the support member is capable of being received within the at least one slot.  The supporting member is a U-form inclined supporting rod and both ends of the U-form inclined supporting rod are respectively disposed at positions below middle of the first vertical rod and the second vertical rod. Wherein both ends of the supporting member are pivotally connected to the first vertical rod and the second vertical rod through a short pivot shaft (62) respectively.

	Jacobson teaches the base but fails to teach the base is a plate.  Strommer teaches the base (12) is plate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Strommer in view of US Patent Application Publication # 2012/0061532 to Osborne.
Stommer teaches the base plate comprises at least one multi-functional limit element (36) disposed on the base plate and the element is inserted in the different holes (32-35) in the base plate but fails to teach the element in shape of block.  Osborne teaches the block shape (12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stommer’s element with block shape as taught by Osborne to provide designer’s preference for the shape of element.
	

Allowable Subject Matter
Claims 6, 8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US Patent # 8,123,189 to Phifer et al.
US Patent Application Publication # 2010/0044543 to Ramey, III
US Patent Application Publication # 2006/0192070 to Chan 
US Patent Application Publication # 2005/0121594 to Kuo
US Patent # 5,633,782 to Goodman et al.
US Patent # 5,141,196 to Arnold et al. 
US Patent # 5,035,393 to Menaged
US Patent # 3,376,009 to Domino
US Patent # 4,618,119 to Powell
The cited references above teach an adjustable device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        9/9/21